Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.  This office action is in response to application 16/925,167 and Amendment filed on 11/16/2022.  Claims 3, 5, 7 and 17 have been amended.  Claims 1-2, 4, 6, 8-16 and 18-25 have been canceled.  Claims 26-41 have been newly created.  Claims 3, 5, 7, 17 and 26-41 remain pending in the application.
2. Rejection of claim 1 under 35 U.S.C. 112(b) has been withdrawn based on Applicant’s amendment.
3.  By amending the claim/s, which necessitates changing the ground/citations for rejection, the new rejection of claims was necessitated by Applicant’s Amendment.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.  Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable by Pollack et al. (U.S. Pub. No.: 20110016063) in view of Bemmel et al. (U.S. Patent 9,041,349).
4.  As to claim 41 Pollack discloses: a method (Abstract; ¶ 3), comprising:
receiving data on a low voltage distribution network (via a network, such as the Internet 104, the flow control center 102 maintains communication 108 with operators of power grid(s) (receiving data on a low voltage distribution network) to ensure that the total power consumed does not exceed the capacity of the branch circuit (data on a low voltage distribution network) - ¶¶ 44; 165; Fig.1);
receiving telematics data from each of a plurality of electric vehicles (EVs) (the flow control center 102 maintains communication 110 with remote resources (plurality of EVs), wherein a flow control server 106 of the flow control center 102 (system of one or more processors) receives information 903 comprising, e.g., a location identifier scheme, a latitude, a longitude, a max power value, a current power value, and a current state of charge that the remote IPF module 134 of a vehicle/s 200 can draw (telematics data from each of a plurality of EVs) - ¶¶ 44; 46; 48; 51; 71- 75; 131-132; 136; 141-143; 150; Figs.1-4, 7, 9) obtained by a corresponding on-board control system by monitoring usage of the corresponding EV (a remote intelligent power flow (IPF) module 134 - ¶¶ 46-49; Figs. 1, 2A, 3, 8A);
determining usage pattern data for each of the EVs from the telematics data obtained the corresponding on-board control system (upon receipt of the initial message by the flow control server 106, a connection may be established between the remote IPF module 134 of the vehicle/s 200 and the flow control server 106; upon establishing a connection, the remote IPF module 134 of the vehicle/s 200 may register with the flow control server 106 through a subsequent communication 903 to receive/extract a location identifier scheme, a latitude, a longitude, a max power value that the remote IPF module 134 of the vehicle/s 200 can draw, and a current state of charge (usage pattern data) (¶ 142; Figs.1, 2A, 9);
determining a forecast of usage for each of the EVs, including a forecast on when each of the EV s is forecast to be connected to be charged through the power grid/transformer (across vast numbers of electric vehicle batteries, connection trends are predictable and such batteries become a stable and reliable resource to call upon, should the grid or a part of the grid (such as a person's home in a blackout) experience a need for increased or decreased power; data collection and storage also enable the power aggregation system to predict connection behavior on a per-user basis; a power aggregation system 100 may consist of components that predict behavior of electric resources 112 (connectedness, location, state (such as battery State-Of-Charge) at a given time of interest, such as a time of connect (when each of the EV s is forecast to be connected to be charged) - ¶¶  43; 71-75; 90);
receiving location data about one or more of the EV s from the corresponding EV (a power aggregation system 100 may consist of components that predict behavior of electric resources 112, e.g., location of electric resource/s 112 - ¶¶ 44; 71-75; 86);
in response to the location data about the one or more of the EVs, determining from the data on the low voltage distribution network and the telematics data and the usage pattern data for each of the plurality of EVs, a corresponding charging schedule for charging each of the plurality of EV s through the low voltage distribution network (a schedule can be updated at regular intervals by the central server, for example, if a large population of vehicles were each configured to charge at a particular off peak time, the sudden increase in load from multiple vehicles simultaneously beginning charging would constitute a new peak, through the use of centrally managed individual schedules, each vehicle can be configured to begin charging at a different time, thereby eliminating the new peak; the schedule, in one embodiment, defines average power-level constraints for resources during each fixed length interval over the period of the schedule, for example, a one-day schedule could be subdivided into 96 fifteen-minute time slots, the average power-level is defined as the percent of time during the slot that the resource can charge at its maximum charge power, for example, 33% average power-level signifies that the resource should charge at maximum power for five minutes of a fifteen-minute time slot, the energy consumption can also take place at 33% of maximum power for the entirety of the fifteen-minute slot - ¶¶ 10; 11; 142; 148; 152-155); and
transmitting by the system of one or more processors to the corresponding on-board control systems of each of the EVs the corresponding charging schedule (schedule would be transmitted from the server to the vehicles -- ¶¶ 10; 11; 142; 146-147; 153-155; 158; 161).
With respect to claim 41 Pollack does not explicitly describe the method, wherein the low voltage distribution network includes a distribution transformer, the data on the low voltage distribution network includes a power rating for the distribution transformer; and the forecast of usage for each of the EVs a corresponding schedule for charging each of the plurality of EVs through the distribution transformer such that a total amount of power supplied through the distribution transformer when all of the plurality of EV s are charging according to the determined schedules does not exceed a limit for the distribution transformer.
As to claim 41 Bemmel in combination with Pollack describes the method (Abstract; col.1, ll.15-19), wherein the low voltage distribution network includes a distribution transformer (as shown in Fig.3A, a distribution transformer 335 that reduces the primary voltage of the electric distribution system to a utilization voltage serving customers in homes and businesses - col.4, ll.36-39; col.6, ll.34-37; col.1, ll.49-64; Figs.1, 3A), the data on the low voltage distribution network includes a power rating for the distribution transformer (Transformer Management System (TMS) 310 may be responsible for monitoring and/or tracking transformer information, such as design capacity/power capacity/peak capacity/ predetermined load threshold (power rating) of one or more distribution transformers 335, for example, 25 kVA - col.6, ll.48-67; col.7, ll.1-2; col.2, ll.1-5; Fig.3A); and the forecast of usage for each of the EVs a corresponding schedule for charging each of the plurality of EVs through the distribution transformer such that a total amount of power supplied through the distribution transformer when all of the plurality of EVs are charging according to the determined schedules does not exceed a limit for the distribution transformer (a Load Management System (LMS) may query the TMS in order to decide whether, or how, a requested charge event can be supported; for example, when a transformer is close to its design capacity at the targeted charge time, the LMS may propose a different time, charge rate of PEVs, thereby the method  may prevent a transformer's load from exceeding a predetermined load threshold, and minimize the risk of the transformer exceeding its peak capacity to accommodate simultaneous charging of PEVs to prevent uncontrollable load on the distribution transformer - col.4, ll.36-39; col.5, ll.40-55; col.7, ll.13-27; Fig.3A).
It would have been obvious to a person of ordinary skills in the art before effective filing date of clamed invention to employ Bemmel’s teaching regarding the method, wherein the low voltage distribution network includes a distribution transformer, the data on the low voltage distribution network includes a power rating for the distribution transformer; and the forecast of usage for each of the EVs a corresponding schedule for charging each of the plurality of EVs through the distribution transformer such that a total amount of power supplied through the distribution transformer when all of the plurality of EV s are charging according to the determined schedules does not exceed a limit for the distribution transformer to modify Pollak’s invention by minimizing the risk of the transformer exceeding its peak capacity, and minimizing accelerated aging of a transformer (col.5, ll.40-50).

Allowable Subject Matter
5. Claims 3, 5, 7, 17 and 26-40 are allowed over prior art of record. Considered arguments supplied by Applicant in the Response filed on 11/16/2022 as persuasive on the amended claims.

REMARKS
6.  Mostly Applicant argues that amended claims and newly created claim 41 overcome rejections under 35 U.S.C. 103.
7.  Applicant's arguments filed on 11/16/2022 have been fully considered, but they are not persuasive with regard to rejections of newly created claim 41, as set forth above in the instant Office Action.
8.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion
9.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAUM B LEVIN whose telephone number is (571)272-1898.  The examiner can normally be reached on M-F 8 am-4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAUM LEVIN/          Primary Examiner, Art Unit 2851